 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     RUSSELL KANE,                                CASE NO. 3:17-cv-02581-JAH-AGS
11
                     Plaintiffs,                 [Formerly San Diego County Superior
12                                               Court Case No. 37-2017-00044854-CU-NP-
           vs.
13
                                                 NC]
   UNITED SERVICES AUTOMOBILE
14 ASSOCIATION, and DOES 1 to 50,
              Defendants.         ORDER GRANTING JOINT MOTION
15                                FOR STIPULATED DISMISSAL OF
                                  ENTIRE ACTION WITH PREJUDICE
16

17

18

19
           Pursuant to the Joint Motion and Stipulation of the parties and F.R.C.P.
20
     41(a)(1)(A), this matter is hereby dismissed WITH PREJUDICE. Each party shall
21
     bear their own costs and attorneys’ fees.
22

23
           SO ORDERED.
24
           February 21, 2020
25

26
                                        HONORABLE JOHN A. HOUSTON
27                                      United States District Court Judge
                                        Southern District of California
28

       ORDER GRANTING JOINT MOTION FOR STIPULATED DISMISSAL OF ENTIRE ACTION WITH
                                       PREJUDICE
                              CASE NO. 3:17-cv-02581-JAH-AGS
